UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2013 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrants name into English) Rua Martiniano de Carvalho, 851  21 o andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): 1. DATE, TIME and PLACE : On March 01, 2013, at 11:00 a.m., at the Company’s headquarters located at Av. Eng. Luiz Carlos Berrini, São Paulo – SP. 2. CALL NOTICE: t hrough first public notice published in the “Diário Oficial do Estado de São Paulo”, on February 6, 7 and 8, 2013 editions (pages 10, 58 and 8, respectively) and in the newspaper “Valor Econômico”, on February 6, 7 and 8/9/10/11/12, 2013 editions (pages C11, C13 and B11, respectively). 3. AGENDA: 1. To deliberate the proposal of changes regardi ng to Company’s Bylaws, as follows: 1.1 - To change the article 20 of Bylaws, which involves the composition of the Board of Executive Officers, to: (i) establish that the Board shall consist of at least four (4) members; (ii) extinguish the position of Controller Officer and; (iii) change the designation of the post of Chief Financial and Investor Relations Officer, which will be renamed Chief Financial, Control and Investor Relations Officer; 1.2 - To change the article 23 of the Bylaws, which addresses the specific duties of the Board of Executive Officers, to be in accordance with the new proposed composition. 2. To approve the Consolidated Bylaws. 4. ATTENDANCE: attended shareholders representing 91.90% of common shares, as registers and signatures in the attendance book no. 2, pgs. 61 back to front 63. 5. BOARD: Breno Rodrigo Pacheco de Oliveira – Chairman and Michelle Morkoski Landy –
